UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22818 Westchester Capital Funds (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Roy Behren and Michael T. Shannon 100 Summit Lake Drive Valhalla, New York10595 (Name and address of agent for service) 1-800-343-8959 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. THE MERGER FUND WCM ALTERNATIVES: EVENT-DRIVEN FUND SEMI-ANNUAL REPORT June 30, 2014 GLOBAL MERGER ACTIVITY Quarterly volume of announced global mergers and acquisitions January 2004 – June 2014 (Unaudited) Source: Bloomberg, Global Financial Advisory Mergers & Acquisitions Rankings First Six-Months 2014 DEAL COMPOSITION The Merger Fund (Unaudited) Type of Buyer* Deal Terms* Strategic % Stock & Stub1 % Financial % Cash & Stock % Cash % By Deal Type* Stock with Fixed Exchange Ratio % Friendly % Undetermined2 % Hostile % Stock with Flexible Exchange Ratio (Collar) % * Data expressed as a percentage of long common stock, corporate and municipal bonds and swap contract positions as of June 30, 2014. 1 “Stub” includes assets other than cash and stock (e.g., escrow notes). 2 The compensation is undetermined because the compensation to be received (e.g., stock, cash, escrow notes, other) will be determined at a later date, potentially at the option of the Fund’s investment adviser. 1 PORTFOLIO COMPOSITION The Merger Fund (Unaudited) By Sector* By Region* WCM Alternatives: Event-Driven Fund (Unaudited) By Sector* By Region* * Data expressed as a percentage of long common stock, corporate and municipal bonds and swap contract positions as of June 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 2 The Merger Fund and WCM Alternatives: Event-Driven Fund EXPENSE EXAMPLE June 30, 2014 (Unaudited) As a shareholder of a Fund, you incur two types of costs: (1) transaction costs as described below and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 for the period 1/1/14 - 6/30/14. Actual Expenses The first line of the table for each share class provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. The example below includes, among other fees, management fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, and extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The second line of the table for each share class provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 3 The Merger Fund and WCM Alternatives: Event-Driven Fund EXPENSE EXAMPLE June 30, 2014 (Unaudited) Annualized Expenses Paid Beginning Account Ending Account Expense During Period Value 1/1/14 Value 6/30/14 Ratio 1/1/14 - 6/30/14* The Merger Fund Investor Class Actual+(1) 1.43% Hypothetical+(2) 1.43% Institutional Class Actual++(3) 1.27% Hypothetical++(2) 1.27% WCM Alternatives: Event-Driven Fund Institutional Class^ Actual+++(4) 2.15% Hypothetical+++(2) 2.15% * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). + Excluding dividends and borrowing expense on securities sold short, your actual cost of investment in and your hypothetical cost of investment in The Merger Fund Investor Class would have been $6.19 and $6.16, respectively. ++ Excluding dividends and borrowing expense on securities sold short, your actual cost of investment in and your hypothetical cost of investment in The Merger Fund Institutional Class would have been $5.38 and $5.36, respectively. +++ Excluding dividends and borrowing expense on securities sold short, your actual cost of investment in and your hypothetical cost of investment in the WCM Alternatives: Event-Driven Fund would have been $8.85 and $8.20, respectively. Ending account values and expenses paid during the period based on a 2.87% return. This actual return is net of expenses. Ending account values and expenses paid during period based on a 5.00% annual return before expenses. Ending account values and expenses paid during the period based on a 2.94% return. This actual return is net of expenses. Ending account values and expenses paid during the period based on a 5.10% return, which is calculated for the period January 2, 2014 (commencement of operations) to June 30, 2014. This actual return is net of expenses. ^ Commencement of operations January 2, 2014. 4 The Merger Fund SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Shares Value COMMON STOCKS — 88.04% ADVERTISING — 2.98% Lamar Advertising Company Class A (f) $ AEROSPACE & DEFENSE — 1.06% B/E Aerospace, Inc. (a)(h) APPLICATION SOFTWARE — 0.21% AutoNavi Holdings, Ltd. — ADR (a) King Digital Entertainment plc (a)(b) AUTOMOBILE MANUFACTURERS — 2.03% General Motors Company (f) BROADCASTING & CABLE TV — 1.84% CBS Corporation Class B (f) CABLE & SATELLITE TV — 9.80% DIRECTV (a)(e) DISH Network Corporation Class A (a)(e) Liberty Global plc Series C (a) Sirius XM Holdings, Inc. (a)(f) Time Warner Cable, Inc. (f) COAL & CONSUMABLE FUELS — 0.02% CONSOL Energy, Inc. COMMODITY CHEMICALS — 0.19% PetroLogistics LP CONSTRUCTION & ENGINEERING — 0.31% Foster Wheeler AG (b) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS — 0.20% The Manitowoc Company, Inc. (f) CONSTRUCTION MATERIALS — 1.71% Texas Industries, Inc. (a)(e) CONSUMER FINANCE — 2.09% Navient Corporation (f) SLM Corporation DIVERSIFIED BANKS — 0.17% Wing Hang Bank, Ltd. (b) The accompanying notes are an integral part of these financial statements. 5 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Shares Value DIVERSIFIED CHEMICALS — 5.65% The Dow Chemical Company (f) $ E.I. Du Pont de Nemours & Company (f) Huntsman Corporation (f) DIVERSIFIED METALS & MINING — 0.01% Pilot Gold, Inc. (a)(b) DIVERSIFIED SUPPORT SERVICES — 1.18% Civeo Corporation Iron Mountain, Inc. (h) DRUG RETAIL — 0.65% Walgreen Company FOOD RETAIL — 1.53% Safeway, Inc. (g) GOLD — 0.70% Newmont Mining Corporation HEALTH CARE EQUIPMENT — 2.81% Covidien plc (b)(e) INDUSTRIAL MACHINERY — 0.86% The Timken Company INTEGRATED OIL & GAS — 5.28% BP plc — ADR Hess Corporation (f) Occidental Petroleum Corporation (f) INTEGRATED TELECOMMUNICATION SERVICES — 0.39% Verizon Communications, Inc. INTERNET SOFTWARE & SERVICES — 1.96% Equinix, Inc. (a)(g) Yahoo!, Inc. (a) LIFE & HEALTH INSURANCE — 0.80% Protective Life Corporation LIFE SCIENCES TOOLS & SERVICES — 0.99% Agilent Technologies, Inc. (h) MOVIES & ENTERTAINMENT — 0.00% SFX Entertainment, Inc. (a) The accompanying notes are an integral part of these financial statements. 6 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Shares Value MULTI-LINE INSURANCE — 3.01% American International Group, Inc. (f) $ MULTI-UTILITIES — 0.51% CenterPoint Energy, Inc. OIL & GAS DRILLING — 2.87% Ensco plc Class A (b) Noble Corporation plc (b)(f) Transocean, Ltd. (b) OIL & GAS EQUIPMENT & SERVICES — 2.62% Halliburton Company National Oilwell Varco, Inc. (f) Oil States International, Inc. (a) OIL & GAS EXPLORATION & PRODUCTION — 4.01% Anadarko Petroleum Corporation (f) QEP Resources, Inc. (f) OIL & GAS STORAGE & TRANSPORTATION — 0.02% The Williams Companies, Inc. PACKAGED FOODS & MEATS — 4.33% The Hillshire Brands Company (f) PAPER PRODUCTS — 1.61% International Paper Company (f) PHARMACEUTICALS — 8.83% Allergan, Inc. (f) Endo International plc (a)(b) Forest Laboratories, Inc. (a)(e) Mallinckrodt plc (a)(b)(h) Pfizer, Inc. (f) Questcor Pharmaceuticals, Inc. REGIONAL BANKS — 0.27% Investors Bancorp, Inc. REITS — 4.70% CommonWealth REIT (f) NorthStar Realty Finance Corporation (a)(f) Starwood Property Trust, Inc. Starwood Waypoint Residential Trust (a) The accompanying notes are an integral part of these financial statements. 7 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Shares Value REITS — 4.70% (continued) Weyerhaeuser Company $ SECURITY & ALARM SERVICES — 0.43% Corrections Corporation of America (h) SEMICONDUCTOR EQUIPMENT — 1.69% Tokyo Electron Ltd. — ADR (g) SEMICONDUCTORS — 0.17% RDA Microelectronics, Inc. — ADR SPECIALTY CHEMICALS — 1.42% Ashland, Inc. Chemtura Corporation (a)(h) THRIFTS & MORTGAGE FINANCE — 1.63% Hudson City Bancorp, Inc. (g) TOBACCO — 0.20% Lorillard, Inc. TRADING COMPANIES & DISTRIBUTORS — 0.28% NOW, Inc. (a) TRUCKING — 0.10% Hertz Global Holdings, Inc. (a) WIRELESS TELECOMMUNICATION SERVICES — 3.92% Sprint Corporation (a)(f) T-Mobile U.S., Inc. (a)(f) Vodafone Group plc — ADR TOTAL COMMON STOCKS (Cost $4,466,467,112) CONTINGENT VALUE RIGHTS — 0.00% Leap Wireless International, Inc. (a)(d)(k) TOTAL CONTINGENT VALUE RIGHTS (Cost $0) WARRANTS — 0.00% Kinross Gold Corporation (a)(b) TOTAL WARRANTS (Cost $540,028) The accompanying notes are an integral part of these financial statements. 8 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Principal Amount Value CORPORATE BONDS — 3.51% American Airlines Group, Inc. $ 7.500%, 3/15/2016 (Acquired 1/29/13 through 11/21/13, cost $31,266,730) (i) $ B/E Aerospace, Inc. 5.250%, 4/1/2022 Drill Rigs Holdings, Inc. 6.500%, 10/1/2017 (Acquired 5/27/14 through 5/28/14, cost $26,564,838) (b)(i) Gentiva Health Services, Inc. 11.500%, 9/1/2018 The Hillman Group, Inc. 10.875%, 6/1/2018 MetroPCS Wireless, Inc. 6.625%, 11/15/2020 National Money Mart Company 10.375%, 12/15/2016 (b) Nuveen Investments, Inc. 9.500%, 10/15/2020 (Acquired 4/17/14 through 6/6/14, cost $40,080,184) (i) TOTAL CORPORATE BONDS (Cost $195,289,064) MUNICIPAL BONDS — 0.11% Louisiana Public Facilities 9.750%, 8/1/2014 TOTAL MUNICIPAL BONDS (Cost $5,984,000) Contracts (100 shares per contract) PURCHASED CALL OPTIONS — 0.02% CBOE Volatility Index Expiration: July 2014, Exercise Price: $13.00 Expiration: July 2014, Exercise Price: $14.00 Expiration: August 2014, Exercise Price: $14.00 PURCHASED PUT OPTIONS — 0.26% Agilent Technologies, Inc. Expiration: August 2014, Exercise Price: $50.00 Expiration: November 2014, Exercise Price: $45.00 Allergan, Inc. Expiration: September 2014, Exercise Price: $140.00 Alstom SA Expiration: July 2014, Exercise Price: EUR 26.00 (j) Expiration: August 2014, Exercise Price: EUR 26.00 (j) The accompanying notes are an integral part of these financial statements. 9 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Contracts (100 shares per contract) Value American International Group, Inc. Expiration: August 2014, Exercise Price: $44.00 $ Expiration: August 2014, Exercise Price: $45.00 Expiration: August 2014, Exercise Price: $46.00 Expiration: August 2014, Exercise Price: $49.00 Anadarko Petroleum Corporation Expiration: August 2014, Exercise Price: $85.00 Expiration: August 2014, Exercise Price: $87.50 Ashland, Inc. Expiration: July 2014, Exercise Price: $85.00 B/E Aerospace, Inc. Expiration: October 2014, Exercise Price: $80.00 Expiration: October 2014, Exercise Price: $85.00 Barrick Gold Corporation Expiration: October 2014, Exercise Price: $20.00 BP plc — ADR Expiration: July 2014, Exercise Price: $44.00 Expiration: August 2014, Exercise Price: $45.00 CBS Corporation Class B Expiration: September 2014, Exercise Price: $50.00 Expiration: September 2014, Exercise Price: $52.50 Expiration: September 2014, Exercise Price: $55.00 CenterPoint Energy, Inc. Expiration: August 2014, Exercise Price: $17.50 Chemtura Corporation Expiration: September 2014, Exercise Price: $17.50 Expiration: September 2014, Exercise Price: $20.00 CommonWealth REIT Expiration: July 2014, Exercise Price: $22.50 CONSOL Energy, Inc. Expiration: July 2014, Exercise Price: $36.00 Corrections Corporation of America Expiration: September 2014, Exercise Price: $30.00 DISH Network Corporation Class A Expiration: September 2014, Exercise Price: $52.50 The Dow Chemical Company Expiration: September 2014, Exercise Price: $44.00 Expiration: September 2014, Exercise Price: $49.00 E.I. Du Pont de Nemours & Company Expiration: July 2014, Exercise Price: $57.50 Expiration: October 2014, Exercise Price: $55.00 The accompanying notes are an integral part of these financial statements. 10 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Contracts (100 shares per contract) Value Endo International plc Expiration: July 2014, Exercise Price: $50.00 $ Ensco plc Class A Expiration: September 2014, Exercise Price: $46.00 Equinix, Inc. Expiration: September 2014, Exercise Price: $180.00 Expiration: September 2014, Exercise Price: $185.00 General Motors Company Expiration: September 2014, Exercise Price: $30.00 Expiration: September 2014, Exercise Price: $33.00 Halliburton Company Expiration: July 2014, Exercise Price: $49.00 Hertz Global Holdings, Inc. Expiration: August 2014, Exercise Price: $25.00 Hess Corporation Expiration: August 2014, Exercise Price: $77.50 The Hillshire Brands Company Expiration: July 2014, Exercise Price: $32.00 Expiration: July 2014, Exercise Price: $33.00 Expiration: August 2014, Exercise Price: $50.00 Huntsman Corporation Expiration: August 2014, Exercise Price: $21.00 Expiration: August 2014, Exercise Price: $23.00 International Paper Company Expiration: July 2014, Exercise Price: $40.00 Expiration: October 2014, Exercise Price: $40.00 Expiration: October 2014, Exercise Price: $41.00 Iron Mountain, Inc. Expiration: July 2014, Exercise Price: $22.50 Expiration: October 2014, Exercise Price: $20.00 Lamar Advertising Company Class A Expiration: July 2014, Exercise Price: $45.00 Expiration: July 2014, Exercise Price: $47.00 Expiration: July 2014, Exercise Price: $48.00 Lorillard, Inc. Expiration: July 2014, Exercise Price: $50.00 Mallinckrodt plc Expiration: July 2014, Exercise Price: $50.00 Expiration: July 2014, Exercise Price: $55.00 The Manitowoc Company, Inc. Expiration: August 2014, Exercise Price: $29.00 The accompanying notes are an integral part of these financial statements. 11 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Contracts (100 shares per contract) Value National Oilwell Varco, Inc. Expiration: August 2014, Exercise Price: $65.00 $ Expiration: August 2014, Exercise Price: $70.00 Expiration: August 2014, Exercise Price: $72.50 Newmont Mining Corporation Expiration: July 2014, Exercise Price: $23.00 Noble Corporation plc Expiration: September 2014, Exercise Price: $26.00 Expiration: September 2014, Exercise Price: $28.00 Expiration: September 2014, Exercise Price: $29.00 Occidental Petroleum Corporation Expiration: August 2014, Exercise Price: $82.50 Expiration: August 2014, Exercise Price: $85.00 Expiration: August 2014, Exercise Price: $87.50 Expiration: November 2014, Exercise Price: $87.50 Pfizer, Inc. Expiration: July 2014, Exercise Price: $27.00 Expiration: July 2014, Exercise Price: $28.00 Expiration: September 2014, Exercise Price: $24.00 Expiration: September 2014, Exercise Price: $25.00 QEP Resources, Inc. Expiration: September 2014, Exercise Price: $25.00 SLM Corporation Expiration: July 2014, Exercise Price: $21.00 Expiration: July 2014, Exercise Price: $22.00 Expiration: October 2014, Exercise Price: $21.00 SPDR S&P rust Expiration: August 2014, Exercise Price: $189.00 Expiration: August 2014, Exercise Price: $190.00 Expiration: August 2014, Exercise Price: $191.00 Expiration: December 2014, Exercise Price: $160.00 Expiration: December 2014, Exercise Price: $181.00 Sprint Corporation Expiration: August 2014, Exercise Price: $6.00 Expiration: August 2014, Exercise Price: $7.00 Time Warner Cable, Inc. Expiration: July 2014, Exercise Price: $120.00 The Timken Company Expiration: September 2014, Exercise Price: $55.00 T-Mobile U.S., Inc. Expiration: August 2014, Exercise Price: $28.00 The accompanying notes are an integral part of these financial statements. 12 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Contracts (100 shares per contract) Value Transocean, Ltd. Expiration: August 2014, Exercise Price: $37.00 $ Expiration: August 2014, Exercise Price: $38.00 Expiration: August 2014, Exercise Price: $40.00 Verizon Communications, Inc. Expiration: August 2014, Exercise Price: $45.00 Expiration: August 2014, Exercise Price: $46.00 Vodafone Group plc — ADR Expiration: July 2014, Exercise Price: $30.00 Expiration: October 2014, Exercise Price: $32.00 Expiration: October 2014, Exercise Price: $33.00 Walgreen Company Expiration: September 2014, Exercise Price: $60.00 Expiration: September 2014, Exercise Price: $65.00 Weyerhaeuser Company Expiration: July 2014, Exercise Price: $24.00 Expiration: July 2014, Exercise Price: $26.00 The Williams Companies, Inc. Expiration: July 2014, Exercise Price: $38.00 Expiration: August 2014, Exercise Price: $39.00 Yahoo!, Inc. Expiration: July 2014, Exercise Price: $29.00 Expiration: July 2014, Exercise Price: $33.00 TOTAL PURCHASED OPTIONS (Cost $48,362,843) Principal Amount ESCROW NOTES — 0.04% $ AMR Corporation (a)(d)(k) Dallas-Fort Worth International Airport (a)(d)(k) — TOTAL ESCROW NOTES (Cost $3,721,337) The accompanying notes are an integral part of these financial statements. 13 The Merger Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Shares Value SHORT-TERM INVESTMENTS — 14.55% Fidelity Institutional Government Portfolio, Institutional Share Class, 0.01% (c)(f) $ Goldman Sachs Financial Square Money Market Fund, Institutional Share Class, 0.07% (c)(e) The Liquid Asset Portfolio, Institutional Share Class, 0.06% (c)(f) TOTAL SHORT-TERM INVESTMENTS (Cost $811,172,352) TOTAL INVESTMENTS (Cost $5,531,536,736) — 106.53% $ ADR – American Depository Receipt ETF – Exchange-Traded Fund EUR – Euro plc – Public Limited Company REIT – Real Estate Investment Trust (a) Non-income producing security. (b) Foreign security. (c) The rate quoted is the annualized seven-day yield as of June 30, 2014. (d) Security fair valued by the Adviser in good faith in accordance with the policies adopted by the Board of Trustees. (e) All or a portion of the shares have been committed as collateral for open securities sold short. (f) All or a portion of the shares have been committed as collateral for written option contracts. (g) All or a portion of the shares have been committed as collateral for swap contracts. (h) All or a portion of the shares have been committed as collateral for forward currency exchange contracts. (i) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of June 30, 2014, these securities represented 1.76% of total net assets. (j) Level 2 Security. Please see Note 2 on the Notes to the Financial Statements. (k) Level 3 Security. Please see Note 2 on the Notes to the Financial Statements. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 14 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) Shares Value COMMON STOCKS — 83.61% ADVERTISING — 2.81% Lamar Advertising Company Class A (e) $ AEROSPACE & DEFENSE — 1.84% B/E Aerospace, Inc. (a)(e) APPLICATION SOFTWARE — 0.35% AutoNavi Holdings, Ltd. — ADR (a)(d) King Digital Entertainment plc (a)(b) AUTOMOBILE MANUFACTURERS — 2.31% General Motors Company (e) BROADCASTING & CABLE TV — 0.56% CBS Corporation Class B (e) CABLE & SATELLITE TV — 9.57% DIRECTV (a)(d) DISH Network Corporation Class A (a)(e) Liberty Global plc Series C (a)(f) Sirius XM Holdings, Inc. (a)(e) Time Warner Cable, Inc. (e) CONSTRUCTION & ENGINEERING — 0.73% Foster Wheeler AG (b)(d) CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS — 0.39% The Manitowoc Company, Inc. (e) CONSTRUCTION MATERIALS — 1.36% Texas Industries, Inc. (a)(d) CONSUMER FINANCE — 2.70% Navient Corporation (e) SLM Corporation (e) DIVERSIFIED BANKS — 2.15% Citigroup, Inc. (e) Wing Hang Bank, Ltd. (b)(d) DIVERSIFIED CAPITAL MARKETS — 1.16% CI Financial Corporation (a)(b)(d) The accompanying notes are an integral part of these financial statements. 15 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Shares Value DIVERSIFIED CHEMICALS — 4.16% The Dow Chemical Company (e) $ E.I. Du Pont de Nemours & Company (e) DRUG RETAIL — 1.08% Walgreen Company (e) FOOD RETAIL — 1.84% Safeway, Inc. (d) GOLD — 0.93% Newmont Mining Corporation (e) HEALTH CARE EQUIPMENT — 2.84% Covidien plc (b)(e) INDUSTRIAL CONGLOMERATES — 1.12% General Electric Company (e) INDUSTRIAL MACHINERY — 0.72% The Timken Company (e) INTEGRATED OIL & GAS — 2.95% BP plc — ADR (e) Occidental Petroleum Corporation (e) INTEGRATED TELECOMMUNICATION SERVICES — 0.84% Verizon Communications, Inc. (e) INTERNET SOFTWARE & SERVICES — 1.21% Equinix, Inc. (a)(e) Yahoo!, Inc. (a)(e) LIFE & HEALTH INSURANCE — 0.48% Protective Life Corporation (d) LIFE SCIENCES TOOLS & SERVICES — 0.53% Agilent Technologies, Inc. (e) MULTI-LINE INSURANCE — 3.78% American International Group, Inc. (e) MULTI-UTILITIES — 1.02% CenterPoint Energy, Inc. (e) The accompanying notes are an integral part of these financial statements. 16 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Shares Value OIL & GAS DRILLING — 2.73% Ensco plc Class A (b)(e) $ Noble Corporation plc (b)(e) Transocean, Ltd. (b)(e) OIL & GAS EQUIPMENT & SERVICES — 2.41% National Oilwell Varco, Inc. (e) OIL & GAS EXPLORATION & PRODUCTION — 3.11% Anadarko Petroleum Corporation (e) QEP Resources, Inc. (e) PACKAGED FOODS & MEATS — 5.05% The Hillshire Brands Company (e) PAPER PRODUCTS — 1.21% International Paper Company (e) PHARMACEUTICALS — 4.18% Allergan, Inc. (e) Endo International plc (a)(b)(e) Forest Laboratories, Inc. (a)(d) Pfizer, Inc. (e) Questcor Pharmaceuticals, Inc. (d) REGIONAL BANKS — 1.40% Investors Bancorp, Inc. (d) REITS — 5.04% CommonWealth REIT (e) NorthStar Realty Finance Corporation (a)(e) Starwood Property Trust, Inc. (d) Starwood Waypoint Residential Trust (a)(f) Weyerhaeuser Company (e) SEMICONDUCTOR EQUIPMENT — 1.87% Tokyo Electron Ltd. — ADR (e) SEMICONDUCTORS — 0.57% RDA Microelectronics, Inc. — ADR (d) SPECIALTY CHEMICALS — 1.42% Ashland, Inc. (e) Chemtura Corporation (a)(e) The accompanying notes are an integral part of these financial statements. 17 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Shares Value THRIFTS & MORTGAGE FINANCE — 0.78% Hudson City Bancorp, Inc. (d) $ TOBACCO — 0.16% Lorillard, Inc. (e) TRADING COMPANIES & DISTRIBUTORS — 0.26% NOW, Inc. (a)(f) TRUCKING — 0.07% Hertz Global Holdings, Inc. (a)(e) WIRELESS TELECOMMUNICATION SERVICES — 3.92% Sprint Corporation (a)(e) T-Mobile U.S., Inc. (a)(e) Vodafone Group plc — ADR (e) TOTAL COMMON STOCKS (Cost $5,944,147) PREFERRED STOCKS — 4.58% The Allstate Corporation, 6.625%, Series E (f) The Allstate Corporation, 6.250%, Series F (a)(d) American Homes 4 Rent, 5.000%, Series B (d) CommonWealth REIT, 7.250%, Series E (e) HSBC USA, Inc., 2.858% (g) HSBC Finance Corporation, 6.360%, Series B (d) 61 Morgan Stanley Capital Trust V, 5.750% (d) SLM Corporation, 6.970%, Series A (e) Verizon Communications, Inc., 5.900% (e) TOTAL PREFERRED STOCKS (Cost $332,879) CLOSED-END FUNDS — 2.25% (d) Eaton Vance Floating-Rate Income Trust First Trust MLP and Energy Income Fund First Trust Senior Floating Rate Income Fund II Nuveen Energy MLP Total Return Fund TOTAL CLOSED-END FUNDS (Cost $164,737) Principal Amount CORPORATE BONDS — 1.37% Drill Rigs Holdings, Inc. $ 6.500%, 10/1/2017 (Acquired 5/27/14 through 5/28/14, cost $34,370) (b)(d)(h) The accompanying notes are an integral part of these financial statements. 18 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Principal Amount Value Energy Future Intermediate Holding Company LLC $ 10.000%, 12/1/2020 (Acquired 1/7/14, cost $39,493) (d)(h)(i) $ National Money Mart Company 10.375%, 12/15/2016 (b)(d) TOTAL CORPORATE BONDS (Cost $103,095) Contracts (100 shares per contract) PURCHASED CALL OPTIONS — 0.02% (d) CBOE Volatility Index 8 Expiration: July 2014, Exercise Price: $13.00 6 Expiration: July 2014, Exercise Price: $14.00 10 Expiration: August 2014, Exercise Price: $14.00 PURCHASED PUT OPTIONS — 0.32% (d) Agilent Technologies, Inc. 1 Expiration: August 2014, Exercise Price: $50.00 23 6 Expiration: November 2014, Exercise Price: $45.00 Allergan, Inc. 2 Expiration: September 2014, Exercise Price: $140.00 Alstom SA 6 Expiration: July 2014, Exercise Price: EUR 26.00 (j) 6 Expiration: August 2014, Exercise Price: EUR 26.00 (j) American International Group, Inc. 12 Expiration: August 2014, Exercise Price: $44.00 84 9 Expiration: August 2014, Exercise Price: $45.00 72 7 Expiration: August 2014, Exercise Price: $46.00 73 11 Expiration: August 2014, Exercise Price: $49.00 Anadarko Petroleum Corporation 14 Expiration: August 2014, Exercise Price: $85.00 Ashland, Inc. 4 Expiration: July 2014, Exercise Price: $85.00 12 B/E Aerospace, Inc. 6 Expiration: October 2014, Exercise Price: $80.00 1 Expiration: October 2014, Exercise Price: $85.00 Barrick Gold Corporation 5 Expiration: October 2014, Exercise Price: $20.00 BP plc — ADR 5 Expiration: July 2014, Exercise Price: $45.00 12 4 Expiration: August 2014, Exercise Price: $45.00 30 The accompanying notes are an integral part of these financial statements. 19 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Contracts (100 shares per contract) Value CBS Corporation Class B 7 Expiration: September 2014, Exercise Price: $50.00 $ 5 Expiration: September 2014, Exercise Price: $52.50 6 Expiration: September 2014, Exercise Price: $55.00 CenterPoint Energy, Inc. 6 Expiration: August 2014, Exercise Price: $17.50 30 Chemtura Corporation 15 Expiration: September 2014, Exercise Price: $17.50 15 Expiration: September 2014, Exercise Price: $20.00 Citigroup, Inc. 4 Expiration: July 2014, Exercise Price: $41.00 20 4 Expiration: July 2014, Exercise Price: $43.00 40 7 Expiration: September 2014, Exercise Price: $45.00 CommonWealth REIT 25 Expiration: July 2014, Exercise Price: $22.50 DISH Network Corporation Class A 15 Expiration: September 2014, Exercise Price: $52.50 The Dow Chemical Company 4 Expiration: September 2014, Exercise Price: $44.00 14 Expiration: September 2014, Exercise Price: $49.00 E.I. Du Pont de Nemours & Company 21 Expiration: July 2014, Exercise Price: $57.50 74 2 Expiration: October 2014, Exercise Price: $55.00 54 Endo International plc 4 Expiration: July 2014, Exercise Price: $50.00 50 Ensco plc Class A 7 Expiration: September 2014, Exercise Price: $46.00 Equinix, Inc. 2 Expiration: September 2014, Exercise Price: $185.00 General Electric Company 32 Expiration: August 2014, Exercise Price: $25.00 General Motors Company 17 Expiration: September 2014, Exercise Price: $30.00 6 Expiration: September 2014, Exercise Price: $33.00 Halliburton Company 3 Expiration: July 2014, Exercise Price: $49.00 3 Hertz Global Holdings, Inc. 2 Expiration: August 2014, Exercise Price: $25.00 Hess Corporation 19 Expiration: August 2014, Exercise Price: $77.50 The accompanying notes are an integral part of these financial statements. 20 WCM Alternatives: Event-Driven Fund SCHEDULE OF INVESTMENTS (continued) June 30, 2014 (Unaudited) Contracts (100 shares per contract) Value The Hillshire Brands Company 17 Expiration: July 2014, Exercise Price: $32.00 $
